 368DECISIONSOF NATIONALLABOR RELATIONS BOARDJeffrey P. Jenks d/b/a Jenks Cartage Company andWillie J. Brown.Case 8-CA-8957July 22, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn May 30, 1975, Administrative Law Judge Sam-uelM. Singer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Jeffrey P. Jenks d/b/a JenksCartage Company, Mentor, Ohio, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.IThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSAMUEL M. SINGER, Administrative Law Judge: This casewas heard before me in Cleveland, Ohio, on May 1, pur-suant to charges filed on February 20 and complaint issuedon March 20, 1975. The complaint alleges that Respondentviolated Section 8(a)(1) of the National Labor RelationsAct, as amended, by coercively interrogating an employeeconcerning his union sympathies and activities; and by un-lawfullydischarging and refusing to reinstate another em-ployee (Charging Party) for engaging in protected concert-ed activity.All parties appeared at the hearing and were affordedfull opportunity to be heard and to present evidence andargument.Only Respondent filed a brief. Upon the entirerecord' and my observation of the testimonial demeanorof thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.BUSINESSOF RESPONDENTRespondent operates a truck terminal facility in Mentor,Ohio, where it is engaged in the interstate transportation ofgoods and materials by truck. His annualgross revenueexceeds$50,000. I find that at all materialtimesRespon-dent has been and is an employer engaged in commercewithin themeaning ofthe Act and that assertion of juris-diction here is proper.II.ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundRespondent commenced his trucking operations in April1973 and employs six drivers. Although his facility is notorganized, most(ifnot all)of his drivers are members ofTeamsters locals. Employee Brown, a Local 407 member,testified credibly and without contradiction that in makingdeliveries for Respondent "a Teamsters man would comeup and ask for your card. If you didn't have a card, youcouldn't deliver on the job."Respondent Jenks testified that he hassignedindividualcontracts,setting forth compensation and responsibilities,with all drivers, except Brown.' Each driver (includingBrown) is paid by the load-a percentage of the servicecharge to the customer(30 percent to November 1974 and27 percent since then) plus "stop money" (e.g., a flat $10for each stop or "drop" made by the driver in hauling aload to a customer) if collected from the customer.InNovember 1974, five drivers met at a truckstop inChickapee, Virginia, to discuss the possibility of organizingRespondent's facility. According to Brown, the men feltthat "if we have to pay union dues to haul [the] freight onthese different jobs, then, why not we get compensation asto union benefits." Employee Smith, another Teamstersmember, testified that the meeting was precipitated by anincident in which nonunion employees had encountereddifficulty unloading a load at a "union shop."2.Discharge of BrownOn January 5, 1975, Respondent Jenks telephonedBrown and asked him to deliver a load. Involved was acontract for loading nursery stock at Perry, Ohio, for deliv-ery to a number of destinations to and including NorthDakota-a total of 13 stops or "drops." Jenks told Brownthat he would be paid his usual commission (27 percent ofthe service charge), but with no drop payments. WhenBrown said that he would not take the load without thoseRespondent's name was corrected at the hearing to read as captioned4 or reasons not disclosed,Brown(Charging Party), the second driverhired in July 1973, refused to sign a contract JENKS CARTAGE COMPANY369payments, Jenks commented (as he testified), "Okay, I willhave to get somebody else to take it."The next morning (January 6), Brown went to the com-pany office to return the $300 "expense money" advancedhim for the North Dakota trip. Brown testified that as hehanded the money to the office secretary he told Jenks(who was nearby), "we want[ed] a union contract." Jenksretorted "You're fired." Jenks, on the other hand, testifiedthat Brown said, "we would like a contract"-withoutcharacterizing it as a "union"contract-and that he there-upon said, "you're fired." He admitted, however, that he"assumed" that Brown was referring to a "union" contractsinceBrown had used the term "we" and "everybody elsealready had [employment] contracts." 33. Interrogation of FisherEmployee Fisher testified credibly that 2 days later (Jan-uary 8), Jenks asked him whether he wanted to be repre-sented by a union,remindinghim that he (Jenks) had treat-ed him "fair." When Fisher answered that he was in "theminority," but would go along with the rest of the drivers'desires,Jenks responded that "before he would have aunion in his company" he "would lock the doors." °B. Conclusions1.Discharge of BrownWhether Respondent discharged Brown for a legitimatereason (refusal to make a delivery) or because he engagedin protected concerted activity (asking for a union con-tract) presents only a factual question-the key issue being"what motivation truly dominated the employer in .. .discharging the employee[s]."N.L.R.B. v. Jones SausageCo., 257 F.2d 878, 882 (C.A. 4, 1958). Viewing the record asa whole and bearing in mind that "human qualities, such asmotive, can only be shown circumstantially where the pos-sessor has not previously revealed them directly"(N.L.R.B.v.Edward P. Topper d/b/a Schoenberg Farms,297 F.2d282, 284 (C.A. 10, 1961) ), I find that the preponderance ofevidence and the reasonable inference to be drawn there-from establish that the discharge of Brown was in fact mo-tivated by Respondent's opposition to his protected con-certed activity. In reaching this conclusion, the followingare among the factors to which I have given weight.3 I do not credit Jenks'testimony that his "assumption"that Brown re-ferred to a union contract occurred to him only after the described confron-tation with Brown.Jenks' testimony on this point is vague and evasive.Thus,when first asked when it occurred to him that Brown was referring toa "union"contract,Jenks answered, "I guess shortly after he [Brown] saidit " Later he said"the same day ... Maybe around noon or so." (Accord-ing to Jenks,he fired Brown"the first thing in the morning").Asked whatled him to believe that Brown "had in mind"a "union contract,"Jenksreplied,"Ifeelmore or less the way [Brown] said it." Although I do notcredit Brown's testimony that he used the term "union"in requesting acontract(Brown's prehearing statement refers only to a request for a "con-tract" ),Iam persuaded that Jenks clearly apprehended that Brown wasreferring to a "union"contract.Based on the credited testimony of Fisher,an essentially truthful wit-ness.Jenks testified that he merely asked Fisher whether he was "satisfiedwith his employment"and that Fisher answered he was.a.Respondent's hostility toward protected concerted ac-tivity-i.e.,organization of the plant-as evidenced byJenks' January 8 statement to employee Fisher that he"would lock the doors" before he "would have a union inthe company." While this threat was uttered 2 days afterthe discharge, it is relevant and material in assessing themotive for the discharge. "Such statement[s], reflecting theattitude of the company toward the union at a periodclosely following the date of . . . discharge, indicate[s]what [Respondent's] attitude undoubtedly was immedi-ately preceding that event."Angwell Curtain Company Inc.v.N.L.R.B.,192 F.2d 899, 903 (C.A. 7, 1951).b. Significantly, Jenks fired Brown only-and then im-mediately-after he uttered his demand for a "contract" inthe morning of January 6. If, as Jenks contends, he termi-nated Brown for refusing to take the load to North Dakota(Brown objected to Respondent's failure to compensatehim for the 13 stops he was to make en route), why did henot fire him the night before when the refusal took place orbefore Brown made the demand? It would appear that the"straw that broke the back [of Respondent's] tolerance"was Brown's pressing for a union contract.(Magnolia Pe-troleumCompany v. N.L.R.B.,200 F.2d 148, 149-150 (C.A.5, 1952) ).5c.Also significant is the changing nature of the reasonsassigned for the discharge. At the outset, Respondent tookthe position that there had been "several incidents leadingup to . . . the final incident where [Brown] had refused" todeliver the load to North Dakota. In support of this claimJenks stated that Brown had been involved in five drivingaccidents in the 18 months of his employment. Jenks couldnot, however, recall when these allegedly took place-hisbest recollection being that the last one occurred "possi-bly" 3 months before the discharge. On the other hand,Jenks also testified that Brown's "refusal" to take the loadwas his sole reason for firing Brown, indicating that he"won't say" that the accidents "were in my mind" when hedischarged him. It would seem that Respondent's vacilla-tion and equivocation as to the reasons contributing to thedischarge "render its claims of nondiscrimination the lessconvincing."N.L.R.B. v. Schill Steel Products, Inc.,340F.2d 568, 573 (C.A. 5, 1965).d.To be sure, there is no direct evidence that Respon-dent actually knew of its employees' organizational inter-estsprior to January 6, including their November 1974meeting to discuss unionization. However, "A finding ofknowledge of union participation may be based on circum-stantialevidence."Schill Products, Inc., supraat 572. "[I]tneed not be established by direct evidence; inferences maybe drawn from the surrounding circumstances."N. L. R. B.v.Pembeck Oil Corp.,404 F.2d 105, 110 (C.A. 2, 1968).That Jenks acted on the belief that Brown sought to orga-nize the shop may reasonably be inferred from Jenks' ad-mission that he "assumed" Brown had in mind a "union"SThereis evidence of alleged failure on the partof otheremployees totake outor delay taking out loads. Although notaltogether comparable, inthose instances,unlike here, Jenks (according to his testimony) "would chew[the employee]out so tospeak" without firinghim. One such instance in-volved a driver whom Jenks,as he stated, "chased... prettymuch all overtown" only tofind that he wastoo "inebriated"to take the load and Jenkshad to obtain anotherdriver. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement when he requested a "contract"moments beforethe discharge.Knowledge of the employees'organizationalinterestmay also be inferred from the small size of thefacility Jenks operated-a six-man work force with closepersonal contact between employees and employer. SeeAngwell Curtain Co., Inc. v. N.L.R.B.,192 F.2d 899, 903(C.A. 7, 1951);N.L.R.B. v. Dove Coal Company and LarkCoal Company,369 F.2d 849, 851 (C.A. 4, 1966).e.Finally, there is no doubt that Respondent,as he con-tends, had sufficient cause for discharging Brown for fail-ure to comply with a request to make a delivery. However,the law is well settledthat "The mereexistenceof validgrounds for a discharge is no defense to a charge that thedischarge was unlawful,unless the discharge was predicat-ed solely on those grounds. . . ." N.L.R.B. v. SymonsManufacturing Co.,328 F.2d 835, 837 (C.A. 7, 1964). "Anda justifiable ground for dismissal of an employee is no de-fense to an unfair labor charge if such ground was a pretextand not the moving cause."N.L.R.B. v. South Rambler Co.,324 F.2d 447, 449 (C.A. 8, 1963).Accordingly, after giving due weight to all of the consid-erations adverted to, I find that those supporting a findingof unlawful discharge far outweigh those that do not. Cf.General ElectricCompany,155 NLRB 208, 221-222 (1965);A/ton Box Board Company Container Division,155 NLRB1025, 1039 (1965);General Tire & Rubber Company,149NLRB 474, 480-481 (1964). I accordingly conclude thatthe January 6 discharge of Brown was unlawfully motivat-ed-based on Jenks'belief that Brown had engaged in pro-tected concerted activity-and, therefore, violative of Sec-tion 8(a)(1) of the Act.the meaning of Section2(6) and (7) of the Act.THE REMEDYSince Respondent has engaged in certain unfair laborpractices, he should be ordered to cease and desist there-from and to take certain affirmative action designed toeffectuate the policies of the Act. The affirmative reliefshould include the customary provision that Respondentoffer to the unlawfully discharged employee (Willie J.Brown)immediate and full reinstatement to his former jobor, if that job no longer exists, to a substantially equivalentposition, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of earn-ingshe may have suffered by reason thereof, by paymentto him of a sum of money equal to that which he normallywould have earned as wages,commissions,and bonuses,from the date of such unlawful discharge to the date ofRespondent's offer to reinstate him, together with interestthereon,less net earnings(if any)during such period, back-pay and interest to be computed in the manner prescribedinF.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).In view of the nature of the unfair labor practices Re-spondent has engaged in, I shall recommend that it be re-quired to cease and desist from infringing in any mannerupon rights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:2. Interference, restraint, and coercionAs found, on January 8, 1975, Jenks asked employeeFisher whether he wanted representation by a union, refer-ring to Jenks' past "fair" treatment of Brown. When Fisherindicated that he was in"the minority" as regards union-ization but that he would abide by the will of the majorityof employees, Jenks said that he "would lock the doors"before he would let in a union. Jenks' conduct clearly con-stituted interference,restraint,and coercion within themeaning of Section8(a)(1) of the Act.CONCLUSIONS OF LAWA. By discharging Willie J. Brown on January 6, 1975,because he engaged in protected concerted activity, as de-scribed in section II,supra,and by thereafter failing orrefusing to reinstate him, Respondent has interfered with,restrained,and coerced employees in the exercise of rightsguaranteed in Section7, therebyviolating Section 8(a)(1)of the Act.B.Respondent also violated Section 8(a)(l) of the Actby coercively questioning an employee concerning his de-sirefor union representation and by threatening to closethe plant if a union came in.C. These unfair labor practices affect commerce within6 The complaint did not allege that the discharge also was discriminatory,in violation of Section 8(aX3) of the ActORDER7Jeffrey P. Jenks d/b/a Jenks Cartage Company, Mentor,Ohio,his agents,successors,and assigns,shall:1.Cease and desist from:(a) Interferingwith, restraining,or coercing employeesby discharging or refusing to reinstate them for engaging inlawful concerted activities for the purpose of mutual aid orprotection.(b)Coercivelyquestioning employees concerning theirunion desires, sympathies, and activities; directly or im-pliedly threatening employees with reprisals (including clo-sure of business) for engaging in union activities; and inany other manner coercing employees in the exercise ofrights guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a)OfferWillie J. Brown immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay he may have suffered as a resultof his discharge, in the manner set forth in the "Remedy"7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. JENKS CARTAGE COMPANYportion of the Decision of which this order forms a part.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Decision.(c)Post at his place of business in Mentor, Ohio, copiesof the attached notice marked "Appendix." 8 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and maintained by him for60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify theRegionalDirector, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.s In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIX371NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that I, Jeffrey P. Jenks d/b/aJenks Cartage Company, have violated the National LaborRelations Act, and I have been ordered to post this notice.The National Labor Relations Act gives you, as employees,certain rights, including the right to self-organization; toform, join, or help unions; and to engage in other concert-ed activities for the purpose of mutual aid or protection.Accordingly, I give you these assurances:IWILL NOT coercively question you concerning yourunion desires, sympathies, and activities; nor threatenyou with reprisals if the plant is organized; nor in anyother manner interfere with, restrain, or coerce you inthe exercise of rights guaranteed in Section 7 of theNational Labor Relations Act.I WILL offer Willie J. Brown immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent job, with full se-niority and all other rights and privileges, since he wasfound to have been discharged in violation of the Na-tional Labor Relations Act.IWILL also make up all pay lost by the above-namedemployee, with interest.JEFFREY P. JENKS D/B/A JENKS CARTAGE COMPANY